Citation Nr: 0716663	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-07 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $21,902.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in St. 
Petersburg, Florida, that denied the veteran's request for a 
waiver of recovery of an overpayment in the calculated amount 
of $21,902.

The merits of the veteran's request for a waiver of an 
overpayment in the calculated amount of $21,902 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

There was no fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the pension 
overpayment in the amount of $21,902.


CONCLUSION OF LAW

There is no statutory bar to a waiver of recovery of the 
overpayment of VA pension benefits in the amount of $21,902.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has no notice or duty to assist 
obligations under 38 U.S.C.A. §§ 5102, 5103A and their 
implementing regulations in the context of the issue on 
appeal.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  As such, no 
discussion of these provisions is necessary.

The veteran seeks a waiver of recovery of a $21,902 
overpayment of pension benefits.  

In an August 1995 rating decision, the RO granted entitlement 
to nonservice-connected pension benefits, effective April 1, 
1995.  In an August 1995 letter, the RO notified the veteran 
that his award was dependent on family income and that it was 
his responsibility as a pension recipient to promptly inform 
VA of any changes in his income because his failure to do so 
might create an overpayment.

In September 2000, the RO notified the veteran that it 
proposed to reduce his pension award due to income he was 
receiving from the Social Security Administration (SSA).  In 
November 2000, the veteran responded that he contacted VA and 
informed the RO that he was receiving SSA income and was told 
that "they would take care of it."  He also cited his VA 
Form 21-8146, which reflects medical expenses.  

In February 2001, the RO notified the veteran that, due to 
his SSA income, an overpayment was created, and in March 
2001, advised him that the overpayment was in the calculated 
amount of $21,902.

The veteran has requested a waiver of recovery of the 
overpayment, explaining that he was under the impression that 
income was "earned income" and that SSA benefits were not 
earned income.  He also cited his March 2001 VA Form 20-5655, 
"Financial Status Report," which reflects that his family 
expenses exceeds his income, and reported that the did not 
have enough money to repay the debt.

In denying the veteran's request for a waiver of recovery of 
the overpayment, the Committee noted that the veteran was 
advised of the his rights and responsibilities to be eligible 
to receive pension benefits and concluded that his conduct in 
not informing VA of his SSA income, together with his 
continued acceptance of VA pension benefits based on an 
omission of that income, "overwhelmingly" showed an intent 
to seek an unfair advantage and constituted bad faith, which 
precluded, as a matter of law, a waiver of recovery of that 
overpayment.

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  As noted 
above, the veteran's request for a waiver was denied on the 
basis that he had shown bad faith in the creation of the 
debt, a statutory bar to waiver under 38 U.S.C.A. § 5302(c). 
"Bad faith" is defined by regulation, 38 C.F.R. § 
1.965(b)(2), as:

. . . unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense. Thus, a debtor's 
conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

Under these circumstances, although the Board concludes that 
the veteran was at fault in failing to report his SSA income, 
the Board finds that his conduct does not rise to the level 
of bad faith.  Specifically, his lack of action is not shown 
to have been undertaken with intent to seek an unfair 
advantage, or with knowledge that the likely consequence 
would be a loss to the government.  Moreover, he promptly 
acknowledged receipt of the SSA income once contacted by VA.  
Further, he has attempted to reduce the overpayment by 
offering to pay between $50.00 and $100.00 per month, even 
though the most recent Financial Status Report reflects that 
his family expenses exceeds his family income.  

In light of the above, the Board finds that the veteran's 
actions do not constitute bad faith, and that neither fraud 
nor misrepresentation has been shown.  Thus, a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $21,902 is not precluded by law.  


ORDER

To the extent that no statutory preclusion to waiver of 
recovery of a pension overpayment in the amount of $21,902 
has been shown, the appeal is granted.


REMAND

In view of the above decision regarding the absence of a 
statutory bar to waiver of recovery of that portion of the 
pension overpayment in the amount of $21,902, the issue of 
waiver of recovery of the overpayment must again be reviewed 
by the Committee for initial consideration of whether it 
would be against equity and good conscience to require 
repayment of the overpayment.  

Further, given that the most recent financial status report 
is dated in March 2001, an updated financial status report 
should be obtained from the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran fill 
out and return a current Financial Status 
Report.

2.  Thereafter, the case should be 
referred to the Committee for a 
determination as to whether recovery of 
the pension overpayment in the amount of 
$21,902 would be against the principles of 
equity and good conscience, to include 
consideration of all elements set forth in 
38 C.F.R. § 1.965(a).  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


